Application for stay of mandate of the United States Court of Appeals for the Fifth Circuit, presented to Justice White, and by him referred to the Court, granted, and the mandate is stayed pending the timely filing and disposition of the petitions for writs of certiorari. If the petitions for writs of certiorari are denied, this order terminates automatically. Should the petitions for writs of certiorari be granted, this order is to remain in effect pending the sending down of the judgment of this Court.